Abatement Order filed May 25, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00062-CR
                               NO. 14-16-00063-CR
                               NO. 14-16-00064-CR
                                 ____________

                  DAVID DOUGLAS JENNINGS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 339th District Court
                              Harris County, Texas
                 Trial Court Cause No. 1416230, 1416231, 1403756


                             ABATEMENT ORDER

      The reporter’s record in this case was due February 15, 2016. See Tex. R.
App. P. 35.1. The record was not filed. On February 23, 2016, this court ordered
the court reporter to file the record within 30 days. When the court reporter failed
to file the record as ordered, on April 12, 2016 this court ordered the court reporter
to file the record within 30 days, and instructed the court reporter that if the record
was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed
with the court.   The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 339th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM